Citation Nr: 9923342	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not manifested during active service or 
within one year of separation from service, and is not shown 
to be otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his present hypertension first 
occurred during active service.  A veteran may be granted 
service connection for a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991).  
Also, for a disability such as hypertension, service 
connection can be granted if the disorder is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§  1101, 1112, 1113 (West 1991); 
38 C.F.R. §§  3.307, 3.309 (1998).

The preliminary question before the Board, however, is 
whether the veteran has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of that claim.  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  See Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  A 
well- grounded claim requires evidence of a current 
disability, incurrence or aggravation of a disease or injury 
in service, and competent evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  
The nexus requirement may be satisfied by a presumption that 
certain disorders, such as hypertension, are manifested to a 
degree of ten percent within one year of discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1998); Traut v. 
Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claim, the Board 
finds that the veteran has presented a claim that is 
plausible, and therefore, well grounded.  The Board also is 
satisfied that the RO has obtained all evidence necessary for 
an equitable disposition of the veteran's appeal, and that 
all relevant facts have been fully developed.

A review of the veteran's service medical records discloses 
no treatment for or diagnosis of hypertension during service.  
The discharge examination of April 1971 reported a blood 
pressure reading of 130/98, however, no diagnosis of 
hypertension was rendered.  Private medical records from 
Group Health Associates reflect that the veteran received 
medical care in 1974 and 1975 but that, at that time, his 
blood pressure readings were within normal limits.  The first 
elevated blood pressure readings were recorded in 1976 and 
the veteran apparently was first diagnosed with hypertension 
in 1977 and placed on medication.

During a VA examination in August 1996, the veteran stated 
that he had taken hypertension medication since 1975.  He 
reported no current symptomatology related to his 
hypertension.  The examiner recorded the veteran's blood 
pressure as 160/96 while sitting, 158/96 while lying down, 
and 156/92 while standing.  The examiner diagnosed the 
veteran with hypertension and expressed the opinion that the 
in-service finding of elevated blood pressure was probably 
the first noted occurrence of the veteran's hypertension.  He 
stated that the etiology of the hypertension was most likely 
genetic predisposition.  An August 1996 letter from E. Huxley 
Miller, M.D., stated that the veteran was being followed for 
hypertension and that he took hypertension medication daily.

The veteran appeared at a hearing before the RO in April 
1998.  The veteran testified that he believed that his 
hypertension began in service due to the elevated blood 
pressure reading at the time of discharge.  Before entering 
the Marine Corps, he had participated in high school sports 
and had yearly physical examinations which showed him to be 
in perfect health.  He also had no problems during active 
duty.  He believed that he was first diagnosed with 
hypertension in approximately 1975.  He has taken medication 
continuously since that time but has no symptoms.

In June 1999, the Board requested an opinion from a medical 
specialist regarding the commencement of the veteran's 
hypertension.  The following month, a VA medical expert in 
the field of hypertension provided a written opinion.  The 
specialist had extensively reviewed the veteran's claims 
folder and available medical records.  He stated that any 
elevated blood pressure, even years before the onset of 
sustained hypertension, may be a predictor of future 
hypertension, but that previous blood pressure levels are not 
a cause of future hypertension.  Importantly, the veteran did 
not meet the criteria for diagnosis of hypertension at his 
discharge examination in 1971.  A diagnosis would require a 
systolic blood pressure of 140 or above and/or a diastolic 
blood pressure of 90 or above on at least three consecutive 
visits.  In fact, the veteran did not meet this criteria 
until the late 1970's.  The specialist also commented that 
there was no evidence of end-organ damage, which would have 
indicated that the veteran had untreated hypertension for 
years.  In summary, "The single elevated blood pressure 
determination on discharge in 1971 may be a predictor that he 
was more likely to develop sustained hypertension years later 
and, if accurate, may have been caused by some of the 
predisposing etiologic factors that subsequently were 
manifested as sustained hypertension, but a single elevation 
does not assure that hypertension will develop, nor is it a 
cause of future hypertension."

Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for hypertension.  The record 
establishes that the veteran had one elevated blood pressure 
reading while in service.  However, there was no diagnosis of 
hypertension at that time.  Moreover, the private medical 
evidence discloses that the veteran had normal blood pressure 
readings a few years following service and that he was not 
diagnosed with hypertension until approximately 6 years 
following service.

The Board has weighed the opinion of the VA examiner and the 
subsequent opinion of the VA medical specialist.  The Board 
finds that the opinion of the VA specialist outweighs that of 
the VA examiner.  In particular, the Board observes that the 
examiner apparently relied upon the veteran's statements 
regarding his initial diagnosis of hypertension following 
service and the examiner did not have access to the private 
medical records which continued to show normal blood pressure 
readings following service.  Moreover, the Board finds the 
specialist's opinion to be well-reasoned and articulate, and 
to be clearly based upon an extensive review of the veteran's 
history and sound medical principles.

The veteran has expressed his belief that his hypertension 
manifested during active service.  However, the Board cannot 
rely on the veteran's own testimony because evidence of 
medical etiology or relationship cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998).  Finally, 
as the veteran's hypertension did not manifest within one 
year of discharge from active service, service connection may 
not be granted pursuant to 38 C.F.R. §§ 3.307, 3.309 (1998).  
Accordingly, the benefit sought on appeal must be denied.



ORDER

Service connection for hypertension is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

